      CASE 0:20-cv-00337-JRT-LIB Document 47 Filed 08/25/20 Page 1 of 19




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 GALE K. NORDLING,                                    Civil No. 20-337 (JRT/LIB)

                                   Plaintiff,

 v.                                              MEMORANDUM OPINION AND ORDER
                                                  DENYING PLAINTIFF’S MOTION TO
                                                REMAND AND GRANTING DEFENDANTS’
 NORTHERN STATES POWER COMPANY, a                  MOTIONS TO DISMISS AND FOR
 Minnesota corporation, and XCEL ENERGY               SUMMARY JUDGMENT
 INC., a Minnesota corporation, individually
 and as successor in interest to Northern
 States Power Company,
                              Defendants.



      Thomas D. Jensen, LIND JENSEN SULLIVAN & PETERSON, PA, 901
      Marquette Avenue South, Suite 1300, Minneapolis, MN 55402, for plaintiff;

      Andrew J. Holly, Margaret Fitzpatrick, & Stephen P. Lucke, DORSEY &
      WHITNEY LLP, 50 South 6th Street, Suite 1500, Minneapolis, MN 55402, for
      defendants;


      Plaintiff Gale Nordling commenced this breach-of-contract, declaratory judgment,

and Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq., action

in state court seeking recovery of benefits under the terms of Defendants Northern States

Power Company (“NSP”) and Xcel Energy Inc.’s (“Xcel”) ERISA-related plan and

enforcement of a Settlement Agreement from a prior state court action. Defendants

removed to this Court and filed a Motion to Dismiss and for Summary Judgment pursuant
      CASE 0:20-cv-00337-JRT-LIB Document 47 Filed 08/25/20 Page 2 of 19




to Federal Rules of Civil Procedure 12 and 56, arguing the state law claims are preempted

by ERISA and the ERISA claim should be denied as a matter of law. Plaintiff opposed

Defendants’ motion and filed a Motion to Remand, arguing that the Court lacks subject

matter jurisdiction.

       The Court will deny Plaintiff’s Motion to Remand because Nordling’s Complaint

facially satisfies the well-pleaded complaint rule as it pleads a federal action under ERISA

§ 502. The Court will also grant Defendants’ Motion to Dismiss pursuant to 12(b)(6)

because Nordling’s state law claims are preempted by ERISA, and will grant Defendants’

Motion for Summary Judgment pursuant to Rule 56 because the committee’s decision to

deny Nordling the “Pension Make-up” benefit was reasonable.


                                      BACKGROUND

I.     FACTUAL BACKGROUND


       A. The Parties


       Nordling is a resident of Minnesota and a former employee of Defendant NSP.

(Notice of Removal ¶ 1, Ex. A (“Compl.”) ¶¶ 2, 4, Jan. 24, 2020, Docket No. 1-1.)

       NSP and Xcel are Minnesota corporations, each with their principal place of

business located in Hennepin County, Minnesota. (Id. ¶ 4.) Xcel merged with NSP in 2000,

making NSP a subsidiary of Xcel and making Xcel NSP’s successor in interest. (Id.)




                                            -2-
     CASE 0:20-cv-00337-JRT-LIB Document 47 Filed 08/25/20 Page 3 of 19




      B. Nordling’s Employment at NSP and Participation in Benefit Plans


        Nordling began working for NSP as an attorney in its legal department in 1975.

(Id. ¶ 6.) While employed at NSP, Nordling participated in various benefit programs,

including NSP’s defined pension program and Deferred Compensation Plan. (Id.)

      Under the Deferred Compensation Plan, certain employees were allowed to defer

a portion of their yearly salary and put it towards retirement. (Id.) Participants enjoyed

reduced income tax exposure on the deferred salary while receiving pretax interest on

the deferred funds. (Id.) Participants could hold accounts in the “Regular Deferred

Compensation” plan or the “Wealth-Op Deferred Benefit” addendum. (Nordling Decl. ¶

8, Ex. B (“Deferred Compensation Plan”) at 5, § 4, Feb. 24, 2020, Docket No. 20-2.) The

Deferred Compensation Plan and its Wealth-Op addendum, but not the defined pension

program, are what are colloquially known as “top hat” plans because they “provid[e]

‘deferred compensation for a select group of management or highly compensated

employees,’ without being subject to the Internal Revenue Code's maximum annual

benefit and compensation limits.” Craig v. Pillsbury Non–Qualified Pension Plan, 458 F.3d

748, 749 (8th Cir. 2006) (citation omitted) (quoting 29 U.S.C. § 1051(2)) (Deferred

Compensation Plan at 3–4, §§ 2-3.)

      Deferring compensation, however, also carried a downside: under the defined

pension plan, an employee’s pension was calculated by taking a percentage of the




                                           -3-
      CASE 0:20-cv-00337-JRT-LIB Document 47 Filed 08/25/20 Page 4 of 19




employees’ five highest earning years, excluding the deferred portion of an employee’s

salary for those participating in either top hat plan. (Compl. ¶ 8.)

       For Regular Deferred Compensation account holders, NSP made up for the

resulting deficiency in pension by offering a “Pension Make-Up” benefit. (Deferred

Compensation Plan at 9, § 7(A).) Section 7(A) of the Deferred Compensation Plan states

that “[t]o avoid any significant reduction in the value of a Participant's overall retirement

benefits because of an election to defer compensation, [NSP] shall increase deferred

earnings by increasing a Participant's Regular Deferred Compensation Account as

provided in this Section." (Id.) Section 7(C) then states that NSP will provide retirees with

an annuity payment adjustment equal to the difference between the monthly annuity the

retiree would have been entitled to had deferral not occurred compared to what the

employee was actually entitled to receive with the deferral. (Id. at 11, § 7(C).) In other

words, for Regular Deferred Compensation account holders, NSP would essentially

consider the deferred salary as part of its pension calculations when it paid out the

account holder’s pension.

       Though the Pension Make-Up Benefit was offered to Regular Deferred

Compensation account holders, both the Deferred Compensation Plan and the Wealth-

Op Plan terms explicitly state that Section 7 did not apply to Wealth-Op Deferred Benefit

accounts. (See Nordling Decl. ¶ 9, Ex. C (“Wealth-Op Plan”) at 4, Feb. 14, 2020, Docket

No. 20-3.; Deferred Compensation Plan at 5–6, § 4 (“Amounts credited to [Wealth-Op




                                             -4-
      CASE 0:20-cv-00337-JRT-LIB Document 47 Filed 08/25/20 Page 5 of 19




Plan] shall not be subject to Sections 5, 6, 7, and 8 but are governed by the provisions of

the [Wealth-Op Plan].”))

       Wealth-Op account holders were given a higher rate of interest than Regular

Deferred Compensation account holders; the monthly average of Moody’s Seasoned

Corporate Bond Yield Index plus 3% per annum. When the employee retired, the Wealth-

Op money was to be paid out to the employee monthly over a 15-year period. The

Wealth-Op plan also stated that upon termination of employment, all deferred

compensation held in a Wealth-Op account would automatically be transferred to a

Regular Deferred Compensation account. (Wealth-Op Plan at 14–15, § W6.)

       From 1984 to 1987, Nordling participated in the Deferred Compensation Plan, held

a Wealth-Op account during those years, and deferred $20,000 of his yearly salary each

year. (Compl. ¶ 10; Nordling Decl. ¶ 3.)


       C. Nordling’s Termination, State-Action, and Settlement Agreement


       Nordling was terminated from NSP in 1987. (Nordling Decl. ¶ 5.) Upon his

termination, his Wealth-Op account was transferred into a Regular Deferred

Compensation account, consistent with the terms of the Wealth-Op Plan. (Decl. of

Deborah A. Robin (“Robin Decl.”) ¶ 5, Ex. D at 2, 5, 7, Feb. 27, 2020, Docket No. 28-4.)

       Nordling filed a state-based wrongful termination and tort action that was settled

in June of 1992. Relevant here, the Settlement Agreement states that




                                            -5-
      CASE 0:20-cv-00337-JRT-LIB Document 47 Filed 08/25/20 Page 6 of 19




              NSP . . . agrees to reinstate Nordling in the NSP Deferred
              Compensation Plan referred to as Wealth-Op. (referred to
              herein as ‘Wealth-Op I’) for any and all benefits he is entitled
              to under Wealth-Op I . . . as if he never left the employment
              of NSP. . . . [and to] credit retroactively Nordling’s account
              with timely deferrals and interest as if he had never left NSP.


(Nordling Decl. ¶ 6, Ex. A (“Settlement Agreement”) ¶ 7, Feb. 24, 2020, Docket No. 20-1.)

Thus, according to the terms of the settlement, the vast majority of Nordling’s funds that

had been transferred to a Regular Deferred Compensation account ($91,685 in principal

and $87,299.69 in interest) were transferred back to his Wealth-Op account. (Robin Decl.

¶ 5, Ex. D at 14.) Only $412.28 was left in a Regular Deferred Compensation account. (Id.)

       On August 19, 1992, an internal NSP memo stated that the “intent of the Nordling

Wealth-Op I stipulation is to allow only his original Wealth-Op election to continue in the

plan to completion” and noted that it did not include a make-up contribution under

Section 7 of the Deferred Compensation Plan. (Id. at 13.)


       D. Retirement and Events Leading Up to Current Action


       In 2014, upon attaining the age of 65, Nordling began receiving his annuity

payments under the Wealth-Op Plan and separate defined pension plan payments. (Id.

at 24; Nordling Decl. ¶ 7.)

       Sometime in early 2019, Nordling realized he was not receiving the “Pension Make-

Up” benefit he believed he was entitled to under the Wealth-Op Plan. (Robin Decl. ¶ 5,

Ex. D at 24–25.) On April 10, 2019, Nordling sent a letter to Xcel—NSP’s successor in


                                            -6-
      CASE 0:20-cv-00337-JRT-LIB Document 47 Filed 08/25/20 Page 7 of 19




interest—requesting that the company rectify this problem and provide Nordling with the

proper Pension Make-Up benefit for his participation in the Wealth-Op Plan. (Id.)

       On July 15, 2019, Xcel informed Nordling via letter that the Plan administrator

reviewed Nordling’s request and, while finding that his spouse—or whomever he named

as a beneficiary—would be eligible to receive the remainder of his Wealth-Op benefits if

he were to pass before they were extinguished, Nordling was ineligible for the Pension

Make-Up benefit. (Id. at 35.)

       On August 20, 2019, Nordling sent a letter to Xcel disputing the plan

administrator’s finding. (Id. at 36–38.)

       On October 25, 2019, the plan administrator’s decision was reviewed by “the

committee that has responsibility for reviewing adverse benefit determinations under the

company’s ERISA benefit plans.” (Id. at 42.) The committee denied Nordling’s claim for

four reasons: (1) that Nordling exceeded some unidentified statute of limitation for

submitting a benefit claim; (2) that the binding Settlement Agreement did not include any

reference to the Pension Make-Up benefit; (3) company records do not list Nordling as

eligible for a Pension Make-Up benefit; and (4) the papers provided to Pension Make-Up

participants in the early 1990s clearly include reference to a Pension Make-Up benefit

and Nordling could not produce any similar papers. (Id. at 42–43.) The Committee also

noted that it reviewed § 7(E) of the Deferred Compensation Plan—not the Wealth-Op

Benefit Addendum plan—and found that, because Nordling was terminated for reasons




                                           -7-
       CASE 0:20-cv-00337-JRT-LIB Document 47 Filed 08/25/20 Page 8 of 19




other than retirement or death, it was up to the discretion of Xcel whether to provide

Nordling with a Pension Make-Up benefit. (Id. at 43.) In relevant part, Section 7(E) states

that

              [t]he Company has the sole discretion to establish the method
              of determining the amount of adjustments to Regular
              Deferred Compensation Accounts required by this
              Section . . . . No adjustments to the Regular Deferred
              Compensation Account of a Participant whose deferral period
              ends for a reason other than retirement or death are required
              under Section 7(C) or Section 7(D) . . . .


(Id. at 43 (quoting Deferred Compensation Plan § 7(E)).)


II.    PROCEDURAL HISTORY

       On December 27, 2019, Nordling commenced this action in state court by serving

Xcel with a copy of the Summons and Complaint. (Notice of Removal ¶ 1.) Nordling seeks

to recover damages for the loss of the Pension Make-Up benefit he believes he is entitled

to as part of the Settlement Agreement he signed in 1992. Nordling alleges three counts:

(I) a declaration pursuant to the Minnesota Declaratory Judgment Act Minn. Stat. §§

555.02–555.03 that under the Settlement Agreement, Nordling is entitled to the Pension

Make-Up benefit established by the Deferred Compensation Plan; (II) breach-of-contract

related to the Settlement Agreement for Defendants’ refusal to pay the Pension Make-

Up benefit allegedly owed to him via the Deferred Compensation Plan; and (III) a claim to

recover benefits under federal law pursuant to the Employee Retirement Income Security

Act (“ERISA”) § 502(a)(1)(B) (29 U.S.C. 1132(a)(1)(B)). (Compl. ¶¶ 18, 22, 25.)

                                            -8-
      CASE 0:20-cv-00337-JRT-LIB Document 47 Filed 08/25/20 Page 9 of 19




       On January 24, 2020, Defendants removed the case to this Court arguing that the

Court has subject matter jurisdiction under ERISA, § 502(e)(1) (29 U.S.C. § 1132(e)(1)).

(Notice of Removal ¶ 3.)

       On February 24, 2020, Nordling filed a Motion to Remand, arguing that the Court

lacks ERISA subject matter jurisdiction and all of his claims stem from the Settlement

Agreement, which is not an ERISA plan. (Mot. to Remand, Feb. 24, 2020, Docket No. 19.)

       On February 27, 2020, Defendants filed a Motion for Summary Judgment under

Fed. R. Civ. P. 56(a) on Count III and a Motion to Dismiss under Fed. R. Civ. P. 12(b)(6) on

Counts I and II. (Mot. to Dismiss/General, Feb. 27, 2020, Docket No. 25.)


                                        DISCUSSION

I.     MOTION TO REMAND


       A. Standard of Review


       A defendant may remove a civil action to federal court only if the action could have

been filed originally in federal court. See 28 U.S.C. § 1441(a)–(b); Gore v. Trans World

Airlines, 210 F.3d 944, 948 (8th Cir. 2000). The party seeking removal bears the burden of

demonstrating that removal was proper, and “all doubts about federal jurisdiction must

be resolved in favor of remand.” Cent. Iowa Power Coop. v. Midwest Indep. Transmission

Sys. Operator, Inc., 561 F.3d 904, 912 (8th Cir. 2009) (internal citation omitted).




                                             -9-
     CASE 0:20-cv-00337-JRT-LIB Document 47 Filed 08/25/20 Page 10 of 19




       Here, Defendants allege removal was proper based on federal question

jurisdiction. Normally federal question jurisdiction is governed by the “well-pleaded

complaint rule” requiring a complaint to facially state a federal cause of action. Griffioen

v. Cedar Rapids & Iowa City Ry. Co., 785 F.3d 1182, 1188 (8th Cir. 2015).

       An exception to the well-pleaded complaint rule exists when Congress “wholly

displaces the state-law cause of action through complete pre-emption.” Aetna Health

Inc. v. Davila, 542 U.S. 200, 207 (2004) (quoting Beneficial Nat. Bank v. Anderson, 539 U.S.

1, 8 (2003)). ERISA governs certain employee benefit plans and is one such statute in

which Congress intended to fully pre-empt state law. Id. at 209 (“[A]ny state-law cause

of action that duplicates, supplements, or supplants the ERISA civil enforcement remedy

conflicts with the clear congressional intent to make the ERISA remedy exclusive and is

therefore pre-empted.”). 1 The ERISA civil enforcement clause, § 502(a)(1)(B) (29 U.S.C.

1132(a)(1)(B)), operates with “such extraordinary pre-emptive power that it converts an

ordinary state common law complaint into one stating a federal claim for purposes of the

well-pleaded complaint rule.” Id. (cleaned up) (quoting Metropolitan Life Ins. Co. v.

Taylor, 481 U.S. 58, 65–66 (1987)). Thus, Congress intended ERISA’s preemptive power




1 See also Treasurer, Trs. of Drury Indus., Inc. Health Care Plan & Tr. v. Goding, 692 F.3d 888, 897
(8th Cir. 2012) (“ERISA's preemption provision states its enforcement provisions shall supersede
any and all State laws insofar as they may now or hereafter relate to any employee benefit plan
described in section 1003(a) of this title.” (quotation omitted)).

                                               -10-
     CASE 0:20-cv-00337-JRT-LIB Document 47 Filed 08/25/20 Page 11 of 19




to be read broadly, 2 and any action that falls within § 502(a)’s ambit is removable to

federal court. Id.

       A state-law claim falls under § 502(a) whenever, “the individual is entitled to [a

benefit] only because of the terms of an ERISA-regulated employee benefit plan, and

where no legal duty (state or federal) independent of ERISA or the plan terms is violated.”

Treasurer, Trs. of Drury Indus., Inc. Health Care Plan & Tr. v. Goding, 692 F.3d 888, 897 (8th

Cir. 2012) (quoting Davila, 542 U.S. at 210). “In other words, if an individual, at some

point in time, could have brought his claim under ERISA § 502(a)(1)(B), and where there

is no other independent legal duty that is implicated by a defendant's actions, then the

individual's cause of action is completely preempted by ERISA § 502(a)(1)(B).” Id. (quoting

Davila, 542 U.S. at 210). In making such a determination, the Court should consider the

complaint, the law or documents upon which the claim allegedly arises, and the plan

documents. See Davila, 542 U.S. at 211 (“To determine whether respondents' causes of

action fall ‘within the scope’ of ERISA § 502(a)(1)(B), we must examine respondents'

complaints, the statute on which their claims are based . . . , and the various plan

documents.”).




2See id. (“Congress intended courts to read [the ERISA pre-emption] provision broadly, in order
to protect ERISA's ‘uniform regulatory regime over employee benefit plans.’” (quoting Davila,
524 U.S. at 208)).

                                             -11-
     CASE 0:20-cv-00337-JRT-LIB Document 47 Filed 08/25/20 Page 12 of 19




       B. Analysis


       Counts I and II of Nordling’s complaint raise state-law claims while Count III raises

an ERISA claim under § 502(a)(1)(B).

       Because Nordling’s Complaint facially states a cause of action arising under federal

law in Count III, the Complaint satisfies the well-pleaded Complaint rule and removal is

proper. See Davila, 542 U.S. at 207. 3

       And even if the Complaint did not include a federal cause of action, removal would

be proper because Nordling’s state-law claims included in Counts I and II are preempted

by ERISA because those counts are simply “seeking to enforce rights under ERISA.”

Dakota, Minn. & E. R.R. Corp. v. Schieffer, 711 F.3d 878, 881 (8th Cir. 2013). Though

Nordling argues his rights to the Pension Make-Up benefit emanate from the Settlement

Agreement (a non-ERISA regulated plan), that agreement states only that Nordling is

entitled to benefits according to the terms of the ERISA-regulated Wealth-Op Plan. The

Settlement Agreement, in this respect, therefore implicates no independent legal duty.

Davila, 542 U.S. at 210. And although certain parts of the Settlement Agreement may not

be governed by ERISA, a dispute over the terms of the specific benefit at issue here is.

See Stearns v. NCR Corp., 297 F.3d 706, 710 (8th Cir. 2002) (noting that if a non-ERISA




3The ERISA statute itself vests federal courts with original jurisdiction over ERISA claims. See 29
U.S.C. § 1132(e)(1) (“State courts of competent jurisdiction and district courts of the United
States shall have concurrent jurisdiction” over ERISA § 502(a)(1)(B) claims).

                                               -12-
     CASE 0:20-cv-00337-JRT-LIB Document 47 Filed 08/25/20 Page 13 of 19




contract provides “benefits through a plan or program covered by ERISA, [ERISA]

completely preempt[s] state law remedies for breach of contract” related to that specific

benefit).

       Accordingly, the Court will deny Nordling’s Motion to Remand because the

Complaint satisfies the well-pleaded complaint rule, and even if it did not, Nordling’s

state-law claims are pre-empted by ERISA.


II. MOTION TO DISMISS

       Defendants move to dismiss Counts I and II on the grounds that the claims are pre-

empted. Because the Court has already found that Nordling’s state law claims are pre-

empted by ERISA, the Court will grant Defendants’ Motion to Dismiss Counts I and II under

Rule 12(b)(6) for failure to state a claim. See id. (discussing pre-emption of state law

claims seeking to enforce ERISA benefits).


III. MOTION FOR SUMMARY JUDGMENT ON ERISA CLAIMS

       Turning to Nordling’s remaining claim—Count III under ERISA—Defendants move

for summary judgment arguing that the Committee’s decision to deny Nordling the

Pension Make-Up Benefit was reasonable.


       A. Standard of Review


       A defendant can bring a motion for summary judgment under Rule 56 at “any

time.” Fed. R. Civ. P. 56(b). Summary judgment is appropriate where there are no


                                             -13-
      CASE 0:20-cv-00337-JRT-LIB Document 47 Filed 08/25/20 Page 14 of 19




genuine issues of material fact and the moving party can demonstrate that it is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(c). A fact is material if it might affect

the outcome of the suit, and a dispute is genuine if the evidence is such that it could lead

a reasonable jury to return a verdict for either party. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 247–48 (1986). A court considering a motion for summary judgment must view

the facts in the light most favorable to the non-moving party and give that party the

benefit of all reasonable inferences that can be drawn from those facts. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).


       B. Standard of Review for Administrator’s Decision to Deny the Pension Make-

          Up Benefit to Nordling


       The Court must also “identify the applicable ERISA summary judgment standard,”

specifically whether it should review the benefit plan de novo or with deference to the

administrator’s decision. Ravenscraft v. Hy-Vee Employee Benefit Plan & Tr., 85 F.3d 398,

402 (8th Cir. 1996). This determination affects not only the legal standard to be applied,

but whether evidence outside the administrative record may be considered. Id. If

deference is given, “additional evidence gathering is ruled out.” Brown v. Seitz Foods,

Inc., Disability Benefit Plan, 140 F.3d 1198, 1200 (8th Cir. 1998). If the Court reviews the

decision de novo, it may admit additional evidence only upon a showing of good cause.

Id.




                                           -14-
     CASE 0:20-cv-00337-JRT-LIB Document 47 Filed 08/25/20 Page 15 of 19




       When reviewing top hat plans that include a clause granting the plan administrator

discretion, the Court applies deference, reviewing the administrator’s decision for

reasonableness, using normal principles of contract interpretation. Bender v. Xcel Energy,

Inc., 507 F.3d 1161, 1164, 1167 (8th Cir. 2007) (reviewing the same Deferred

Compensation Plan at issue here under a reasonableness standard).             Under the

reasonableness standard, the administrator’s decision will be upheld if it is supported by

substantial evidence. Wakkinen v. UNUM Life Ins. Co. of Am., 531 F.3d 575, 583 (8th Cir.

2008). The substantial evidence standard is met when “more than a scintilla but less than

a preponderance” of evidence supports the administrator’s decision. Id. (quoting Woo

v. Deluxe Corp., 144 F.3d 1157, 1162 (8th Cir. 1998) abrogated on other grounds by Metro.

Life Ins. Co. v. Glenn, 554 U.S. 105, 115–16 (2008)). In short, the Court must uphold the

administrator’s decision when evidence exists that would allow a reasonable person to

rule as the administrator did. Id.

       The Court will review the committee’s decision for reasonableness because Section

11(A) of the Deferred Compensation Plan grants the plan administrator and the

committee the discretion “to interpret and resolve all questions arising under” the

Deferred Compensation Plan. (Deferred Compensation Plan § 11(A)); see also Bender,

507 F.3d at 1164, 1167.




                                          -15-
     CASE 0:20-cv-00337-JRT-LIB Document 47 Filed 08/25/20 Page 16 of 19




       C. Whether the Committee’s Decision to Deny Nordling the Make-Up Benefit

          was Reasonable


       Nordling argues the Committee’s decision to deny him the Pension Make-Up

benefit was unreasonable for three reasons: (1) because of the terms of the Settlement

Agreement; (2) because of a conflict of interest based on Nordling’s 1990s state

employment action; and (3) because Defendants pay the benefit to other, similarly

situated beneficiaries, and are inconsistently interpreting the terms by denying Nordling

the benefit.

       First, Nordling’s reliance on the Settlement Agreement is misplaced. As mentioned

above, the Settlement Agreement entitles Nordling to all the benefits he would have

received under the Wealth-Op Plan had he not been fired. Therefore, the terms of the

Wealth-Op Plan control. See Stearns, 297 F.3d at 710 (noting that if a non-ERISA contract

provides “benefits through a plan or program covered by ERISA, [ERISA] completely

preempt[s] state law remedies for breach of contract” related to that specific benefit).

Under the clear terms of the Wealth-Op Plan, Nordling is not entitled to the Pension

Make-Up benefit. The Make-Up benefit is included in § 7 of the Deferred Compensation

Plan, to which the Wealth-Op is an addendum. Though some of the terms of the Deferred

Compensation Plan apply to the Wealth-Op Plan, both plan documents clearly state that

§ 7 of the Deferred Compensation Plan does not apply to the Wealth-Op Plan.




                                          -16-
     CASE 0:20-cv-00337-JRT-LIB Document 47 Filed 08/25/20 Page 17 of 19




       Second, even presuming a conflict of interest based on Nordling’s prior action

nearly 30 years ago, Nordling presents no evidence showing the conflict affected the

committee’s decision as the plain language of the Wealth-Op Plan shows the committee’s

decision to deny Nordling the benefit was reasonable. 4

       Third, Nordling presents no evidence, in the administrative record or otherwise,

showing inconsistent application. And even if he had presented new evidence, that

evidence would be outside the scope of the Court’s deferential review. See Seitz Food,

Inc., 140 F.3d at 1200 (noting “additional evidence gathering is ruled out on deferential

review”).

       That said, some of the Committee’s listed reasons for denying the benefit seem

contrary or inapplicable to the clear terms of both Plans. For example, it is unclear what

statute of limitations the committee is referring to that would prevent Nordling from

raising his claim, why the committee relied on papers provided to pensioners from the

early 1990s when Nordling’s employment with NSP ended in 1987, or why the committee

invoked § 7(E) as a reason for denial at all, given that the clear terms of the Wealth-Op

Plan state that § 7 of the Deferred Compensation Plan is inapplicable to Wealth-Op Plans.

However, the third reason the company gave—that company records do not support




4 Whether a conflict of interest exists and whether NSP is applying the terms of the Wealth-Op
Plan in an inconsistent manner are factors to consider when determining the reasonableness of
the denial decision. See Metro. Life Ins. Co., 554 U.S. at 115.



                                            -17-
     CASE 0:20-cv-00337-JRT-LIB Document 47 Filed 08/25/20 Page 18 of 19




Nordling’s eligibility—is sufficient. The internal NSP memo from 1992 states that the

intent of the settlement agreement was to restore Nordling to his chosen benefit—the

Wealth-Op Plan—and ensure that he did not receive the Pension Make-Up benefit

included in § 7. Moreover, as already noted, the Wealth-Op Plan’s clear terms do not

support Nordling receiving the benefit. A reasonable person therefore could have, and

likely would have, found just as the Committee did: that Nordling, as a Wealth-Op Plan

account holder, was not entitled to the Pension Make-Up benefit on those funds.

      Even so, Nordling is entitled to the Pension Make-Up benefit on any funds

remaining in his Regular Deferred Benefit Account that was created upon his termination.

The evidence shows that per the settlement agreement, all but $412.28 was left in a

Regular Deferred Compensation account. (Robin Decl. ¶ 5, Ex. D at 14.) Though it is

unclear if those funds remain in a Regular Deferred Benefit Account, the Court will Order

NSP to provide Nordling with evidence of the amount remaining in that account, if any,

and provide him with the Make-Up Benefit on those funds. The Court will otherwise grant

Defendants’ Motion for Summary Judgment on Count III.



                                        ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1.     Plaintiff’s Motion to Remand [Docket No. 19] is DENIED;




                                          -18-
     CASE 0:20-cv-00337-JRT-LIB Document 47 Filed 08/25/20 Page 19 of 19




          2.   Defendants’ Motion to Dismiss [Docket No. 25] is GRANTED as to Counts I

and II;

          3.   Defendants’ Motion for Summary Judgment [Docket No. 25] is GRANTED in

Part and DENIED in part. NSP must provide Nordling with an accounting of his Regular

Deferred Compensation Plan and pay Nordling the Make-Up Benefit on any funds

remaining in that account.



          LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: August 25, 2020                     ________                       ________
at Minneapolis, Minnesota.                            JOHN R. TUNHEIM
                                                          Chief Judge
                                                  United States District Court




                                          -19-
